         Case 2:20-cv-00071-jmc Document 16 Filed 12/16/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                        FOR THE
                                  DISTRICT OF VERMONT


Christopher A. Mead,

                 Plaintiff,

                 v.                            Civil Action No. 2:20-cv-71-jmc

Green Mountain Transit,

                 Defendant.


                                        ORDER
                                        (Doc. 14)

       On May 8, 2020, Plaintiff Christopher A. Mead, proceeding pro se, brought

this action against Defendant Green Mountain Transit (GMT) for disability

discrimination. (Doc. 1.) Specifically, his two-page Complaint alleged that GMT

would not allow a service animal “to be present at the workplace.” (Id. at 1, ¶ 5.)

Arguing that Mead’s allegations were “vague and unsupported,” GMT moved to

dismiss the Complaint for failure to state a claim upon which relief may be granted.

(Doc. 8 at 2.)

       In an Opinion and Order dated November 5, 2020, this Court granted GMT’s

Motion to Dismiss. (Doc. 13.) The Court noted that Mead “d[id] not explicitly

identify his cause of action within the Complaint or even clearly allege that he is

employed by GMT” (id. at 5), but even if he had, “[t]he factual allegations in [his]

Complaint [we]re far too sparse, vague, and conclusory to plausibly state a claim for

disability discrimination” (id. at 7). After reviewing the applicable pleading
           Case 2:20-cv-00071-jmc Document 16 Filed 12/16/20 Page 2 of 2




standards and the elements required for Mead to plead a prima facie case of

disability discrimination under Title I of the Americans with Disabilities Act (ADA),

the Court concluded that “his skeletal Complaint does not contain even a formulaic

recitation of the requirements for establishing any ADA claim.” Id. at 9–10.

Accordingly, the Court granted GMT’s Motion to Dismiss.

      Nevertheless, the Court granted Mead 30 days from the date of the Opinion

and Order to file an Amended Complaint, and warned that “[i]n the event that an

Amended Complaint is not filed within 30 days, this case will be closed with

judgment for Defendant.” Id. at 11. Thirty days have now elapsed since the

Opinion and Order was issued on November 5, 2020 and Mead has not filed an

Amended Complaint. Therefore, Mead’s Complaint (Doc. 1) is DISMISSED without

prejudice, and the Clerk of Court is instructed to enter judgment in favor of GMT.

As a result, GMT’s Motion to Enforce the Opinion and Order (Doc. 14) is DENIED

as moot.

      Dated at Burlington, in the District of Vermont, this 16th day of

December 2020.

                                              /s/ John M. Conroy __         .
                                              John M. Conroy
                                              United States Magistrate Judge




                                          2
